Truly, J.,
delivered the opinion of the court.
The chancellor decreed that the mules in question were liable to be sold under the execution issued on appellee’s judgment against E. M. McAdams & Sons, of which firm W. L. McAdams was a member. This record discloses no reason why we should disturb that finding. Under no view of the case can the property escape liability for the debts of W. L. McAdams under the provisions of § 4234, Code 1892. That statute fixes the ownership primarily in the person by whom the business in which the property is used or acquired is conducted. If, in point of fact, that be not true, in order to escape liability for his debts the name of the real owner must be disclosed in the manner pointed out by that section. In the instant case the chancellor held, upon a finding of fact, that W. L. McAdams was the person transacting the business, and the record supports this conclusion. Privilege license to conduct a sales stable was taken out by W. L. McAdams in his own name as agent for an undisclosed principal. He inserted advertisements in the local papers, used shipping tags in the name of E. M. McAdams & Sons, made sales of stock and rendered accounts in his own name. This fixed the ownership of all the property used or acquired in such business in him, and, as to his creditors,' rendered the same liable to his debts. The express terms of the statute so declare. In order to escape this result, it was necessary to follow the method pointed out by sec. 4234, supra — i. e., to disclose the *54name of his principal or the real owner “by a sign in letters easy to be read placed conspicuously at the house where such business is transacted.” This was not done in the case at bar. The sign in use here failed to disclose either the name of the person who was transacting the business or that of his principal. In endeavoring to obtain the benefit of W. L. McAdams’ “good will” and busines reputation, appellants unwittingly rendered their property liable to his debts.

Affirmed.